The disclosure is objected to because of the following informalities: Page 5, in original paragraph [0024], 6th line therein, note that the recitation of “appear as the full input signal (instead of half of the input signal)” is still vague in meaning and thus appropriate clarification is needed. Page 7, in original paragraph [0035], 5th line therein, it is noted that --as illustrated in FIG. 1D-- should still be inserted after “102” for an appropriate characterization consistent with the labeling in that drawing figure. Page 8, in original paragraph [0036], third line therein and page 14, in original paragraph [0062], 6th & 7th lines therein, note that --as illustrated in FIG. 1A-- should still be inserted after “102” (i.e. paragraph [0036]), after “120” (i.e. paragraph [0062], 6th line therein) and after “122” (i.e. paragraph [0062], 7th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing figure. In replacement paragraph [0041], note that for the collective description of “FIGS. 1A-1D”, note that the reference labels therein should still be reference to the drawing figure in which such labels appear (e.g. “first signal 140” appears in --(FIG. 1A)--, etc.). In replacement paragraph [0041], third line therein and in replacement paragraph [0072], third line therein, note that the recitation of “as a full copy of the input signal instead of as half of the input signal” is still vague in meaning, respectively at these instances and thus appropriate clarification is needed. Page 12, in original paragraph [0056], last two lines therein, note that --(FIG. 1A)-- should still be inserted after “120” and “122”, respectively for consistency with the labeling in that drawing figure. Pages 19, 20, 21, in original paragraphs [0084] to [0088] and in replacement paragraph [0089], for the description of FIG. 5, note that the reference labels therein should still reference the drawing figures in which they appear for clarity and completeness of description. Page 20, in [0087], second line therein, note that --or controllers-- should still be inserted prior to “580” for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels in the indicated drawing still need a corresponding specification description for that drawing figure for clarity and completeness of description: FIGS, 1B, 1C, 2B, 2C, 2E (x, y, z); FIGS. 1B, 1D (First Dielectric Layer 110, Second Dielectric Layer 112); FIG. 1B, 2B, 2C, 2D, 2E, “Via 128”; FIG. 1C, “Capacitive Portion 108”; FIGS. 2B, 2C {(First/Second) Conductive Patch (120/122), (Third/Fourth) Conductive Patch (220/222)}; FIG. 2B (Probe 106, Second Probe 206); FIG 2F, “y”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 12; 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 8, 14, for the first and second launchers, note that it is unclear how such launchers being “both adjoin to a particular wall”, as recited herein relates to the earlier recitation in claim 1 of the launcher being “grounded against the first wall” (i.e. attachment to the same wall, attachments to distinctly different walls, etc.). Appropriate clarification is needed.
In claims 4, 15, lines 1 & 2, note that it is unclear how the recitation of “the first launcher adjoins a first wall” relates to the earlier recitation in claim 1 of “the first launcher is grounded 
In claims 6, 16, for the “third launcher” and the “fourth launcher”, would these launchers need to be coupled to the signal splitter, third and fourth amplifier, and the waveguide, much in the same manner as the first and second launchers for clarity and completeness of description?
In claim 12, line 1, note that it is unclear how “a plurality of probes”, as recited herein relate to the earlier recited first and second “launchers” (i.e. the probes are a part of the launchers, the probes are separate and distinct features from the launcher, etc) and thus appropriate clarification is needed.
In claim 13, last paragraph therein, note that it is unclear whether the first and/or second “patch” being “coupled” to the correspond first/second “surface” would be an accurate characterization of this aspect of the invention, especially given the amended limitation of the “first launcher” being “grounded against a first wall” and thus appropriate clarification is needed.
The following claims have been found objectionable for reasons set forth below:
In claims 10, 11, line 2 in each claim, note that --respectively-- should be inserted prior to the term “has” for an appropriate characterization.
In claim 13, lines 12, 13, note that --is-- should be inserted prior to “responsive”, respectively at these instances.
In claim 20, it is noted that --respective-- should be inserted prior to “semicircle” for an appropriate characterization.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 12; 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stones et al. 
Regarding claims 1, 19, Stones et al (FIGS. 1, 2, 4) discloses an apparatus, comprising: a signal splitter (i.e. radial waveguide splitter (100) in FIG. 1) configured to receive an input signal (i.e. at signal input 102) and to split the input signal into two or more sub-signals (i.e. at splitter waveguide 104, 106, …); first and second amplifiers (i.e. MMIC amplifier circuits (304, 306, …, 316, …326) in Fig. 4), which amplify respective or individual ones of the sub-signals provided by the signal splitter (100); first and second launchers (e.g. respective microstrips (610) that function as a corresponding probe (i.e. as per claim 12) as shown in FIG. 4) coupling the respective amplifiers (304, …316, …) to a grounded (i.e. direct) connection with a first (i.e. upper) wall of a respective waveguide (i.e. waveguides (204, 206, …) within a combiner waveguide (i.e. 200), as amplified signals within the combiner waveguide (200), where the amplified signals are combined into a single signal within the combiner waveguide (i.e. 200). Regarding claim 2, as evident from Fig. 4, the launchers (610) are associated with a particular wall of the waveguide (502). Regarding claim 3, note that the signals are necessarily combined in phase, as is typically known in the art. Regarding claims 6, 7, as evident from Stones et al, note that third, fourth and subsequent launchers can also be coupled between the splitter (100) and the combiner (200) such as to combine the first through fourth signals within the combiner (200).

Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 4, 5, 8, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 10, 11; 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee